Citation Nr: 0804846	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  99-07-032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran, whose death occurred in August 1978, served on 
active duty from December 1941 to April 1942 and from March 
1945 to May 1946.  He was held a prisoner of war from April 9 
to 13, 1942.  The appellant in this matter is the veteran's 
widow.  

By its decision of March 2005, the Board of Veterans' Appeals 
(Board) denied entitlement of the appellant to service 
connection for the cause of the veteran's death.  An appeal 
followed to the United States Court of Appeals for Veterans 
Claims (Court), and the parties to that appeal thereafter 
jointly moved the Court to vacate the Board's decision of 
March 2005 and remand the matter to the Board for further 
action.  In June 2007, the Court entered a memorandum 
decision granting the parties' joint motion.  The case has 
since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Court by its June 2007 decision determined that the Board 
in its March 2005 decision failed to ensure compliance with 
its October 2004 remand order in which it was requested that 
a VA medical examiner opine on whether it was at least as 
likely as not that the veteran's malaria had aggravated his 
pneumonia and whether malaria and/or pneumonia had caused or 
substantially contributed to his death.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court specifically found 
that the medical opinion obtained failed to comply 
substantially with the Board's remand on the basis that the 
examiner completely ignored the question of whether malaria, 
which he assumed existed four months prior to the veteran's 
death, could have aggravated his pneumonia.  

In order to comply with the Court's Order noted above and 
obtain the requisite medical opinion, this matter is REMANDED 
for the following actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the appellant 
should be notified of what information 
and evidence are still needed to 
substantiate her claim for service 
connection for the cause of the veteran's 
death.  The appellant should be notified 
by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate her 
claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to 
provide; and (4) must ask the appellant 
to provide any evidence in her possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  She should be also 
advised that the RO or AMC must obtain 
any relevant VA or other government 
records, such as those compiled by or on 
behalf of the service department, which 
are identified.  If requested, VA will 
assist her in obtaining updated records 
of treatment from private medical 
professionals or other evidence, provided 
that she supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by the RO or AMC.  

2.  Thereafter, the report, dated October 
28, 2004, with respect to a VA medical 
opinion authored by J. R. G. Lubag, M.D., 
at the VA Medical Center in Manila, 
Republic of the Philippines, should be 
returned to Dr. Lubag for the preparation 
of an addendum to his earlier report.  If 
Dr. Lubag is unavailable, then another 
physician should be asked to furnish the 
requested addendum.  The veteran's claims 
file should be furnished to Dr. Lubag or 
his designee for use in the study of this 
case.

Ultimately, Dr. Lubag or his designee 
must answer the following, providing a 
full, supporting rationale:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
malaria aggravated his 
pneumonia?  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity beyond its natural 
progression.

If a conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the addendum provided.  
The clinician should also indicate 
specifically that he/she reviewed the 
veteran's claims file.

3.  Lastly, the AMC/RO must, following 
its completion of any further development 
it deems necessary, readjudicate the 
appellant's claim for entitlement to 
service connection for the cause of the 
veteran's death, on the basis of all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant and 
her attorney should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




